Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20     PageID.888   Page 1 of 38




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          4:13-CR-20254-TGB

                   Plaintiff,                    ORDER DENYING
                                             PETITIONER’S MOTION TO
                                              VACATE HIS SENTENCE
       vs.                                    PURSUANT TO 28 U.S.C.
                                                § 2255 (ECF NO. 73)
 JOHN CHAMBERS,

                   Defendant.


      This matter is before the Court on Defendant-Petitioner John
Chambers’ motion to modify or vacate his sentence, pursuant to 28 U.S.C.

§ 2255. ECF No. 73.        The Court ordered the Government to file a

response, which it did on July 10, 2017. ECF No. 81. Petitioner filed a

motion to amend and supplement his § 2255 pleading on December 12,

2018, which this Court also considers. ECF No. 85.1 For the reasons

stated herein the Court will DENY Defendant-Petitioner’s motion to

vacate (ECF No. 73).

                    I. Facts and Procedural History

      On January 9, 2013, there were reports of a shooting at an

apartment complex in Flint, Michigan. A deputy from the Genesee

1The Court will grant Defendant-Petitioner’s motion to supplement (ECF No. 85) and
accepts the additional grounds for relief in the supplement as part of the motion
under § 2255.
                                        1
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.889   Page 2 of 38




County Sheriff’s Office, Deputy Daniel Miller, went immediately to the

scene, and two Michigan State Police officers, Sergeant Brian Reece and

Trooper Derek Hoffman, also received the report and followed suit. While

en route, Sergeant Reece and Trooper Hoffman stated they received

additional information from Deputy Miller—who at that point had

arrived at the scene—as relayed through dispatch, that Miller observed

two male individuals walking away from the area of the shooting and

that one was wearing a mask. There is a dispute over whether Deputy

Miller in fact relayed the description through dispatch before Reece and

Hoffman stopped Petitioner. As they approached the entrance to the

apartment complex, Sergeant Reece and Trooper Hoffman observed two

individuals walking away from the apartment complex, one of whom was

wearing a bandana to cover his face. The officers drew their weapons and
ordered the two individuals to stop. One of those individuals was

Petitioner Chambers, the other was a man named Sean Collins. In the

course of stopping Chambers and Collins, Sergeant Reese asked them

whether they had any weapons. Chambers stated he had a gun in his

pocket. Reece searched Chambers’ right jacket pocket and discovered a

loaded firearm, a pink .40 caliber handgun. After learning that Chambers

did not have a concealed pistol license, the officers arrested Chambers for

Carrying a Concealed Weapon and Felon in Possession of a Firearm.




                                      2
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.890   Page 3 of 38




A.    Motion to Suppress and Evidentiary Hearing

      After Chambers was indicted for being a felon in possession of a

firearm, ECF No. 3, Chambers’ trial counsel filed a motion to suppress,

arguing that Sergeant Reece and Trooper Hoffman’s investigative stop

and subsequent search of Chambers violated the Fourth Amendment

because they lacked reasonable suspicion to conduct the stop. ECF No.

15. In its response, the Government argued the officers had reasonable

suspicion to stop and search Chambers because it appeared he was

traveling with Collins (who was wearing some kind of face covering),

because the officers heard Deputy Miller report that he saw two men—

one of whom was wearing some kind of face covering—leaving the scene

of the shooting, and because they were seen walking near the area of the

reported shooting. ECF No. 17. The Court held a hearing on Chambers’
motion to suppress and sought supplemental briefing following the

hearing.

      The Court ultimately concluded that based on the totality of the

circumstances, Sergeant Reese and Trooper Hoffman had specific,

articulable facts that amounted to reasonable suspicion, permitting a

lawful stop of Chambers. ECF No. 48, PageID.204. The factors the Court

considered included that Chambers was seen in close proximity to the

area of a reported crime, and walking away from that area, and that

Chambers was seen walking with a person who had a mask or covering
on his face—a description reported in the police dispatch as matching
                                      3
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.891   Page 4 of 38




someone potentially associated with the reported crime. Id. at

PageID.203. The Court also determined that these factors gave rise to a

constitutionally supported frisk of Chambers. Id. at PageID.205. The case

proceeded to trial.

B.    Trial

      At trial, Sergeant Reece testified that it took him and Trooper

Hoffman less than three minutes to arrive at the area of shooting after

receiving the police dispatch alert. ECF No. 61, PageID.422. Once they

arrived in the area, Reece testified that he received additional

information from Deputy Miller, who first arrived on the scene. Id. at

PageID.423. Deputy Miller had apparently relayed that he had seen two

individuals walking away from the area of the scene and that one of the

individuals was wearing a mask. Id. Reece testified that as he and
Trooper Hoffman were driving toward the scene, he observed two

individuals walking down the street outside of the apartment complex

matching this description. This was Chambers and Collins. Reece

testified that Chambers was not the individual wearing the mask. Reece

and Hoffman stopped their vehicle in front of the two, exited with their

weapons drawn and told Chambers and Collins to put their hands up.

Sergeant Reece approached Chambers, and Trooper Hoffman approached

Collins. Id. at PageID.425. Reece testified that he asked Chambers if he

had a gun and that Chambers responded yes. Id. Reece then asked where
the gun was located, and Chambers responded that it was in his coat
                                      4
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.892   Page 5 of 38




pocket. Id. Reece testified that he recovered a loaded .40 caliber

semiautomatic handgun, pink in color, from Chambers’ right coat jacket

pocket. Id.

      Chambers was then handcuffed and placed in Reece and Hoffman’s

patrol vehicle. Id. at PageID.426. Reece testified that while Chambers

was in the back of the squad car, Chambers made an “unsolicited

statement” and asked Reece “was that the area where there was a

shooting?” Id. at PageID.427. After Reece said yes, Reece testified that

Chambers “made the statement that he made a mistake, that he was

carrying his girlfriend’s gun.” Id. Reece testified that he did not ask any

questions to elicit those responses. Id.

      While Chambers was being held in the back of the patrol car, a

woman approached and asked to speak with Chambers, which Reece
permitted. Id. Reece testified that he heard Chambers tell the woman

that he was sorry for having her gun. Id. at PageID.428. He also stated

that this woman, later learned to be Shanna Allen, Chambers’ girlfriend,

approached Sergeant Reece with paperwork indicating that she was the

owner of the firearm found in Chambers’ coat pocket. Id. at PageID.450.

Trooper Hoffman corroborated Sergeant Reece’s account. Id. at

PageID.456-58, 465.

      Reece also testified that dashboard camera video footage would

have been created as soon as Hoffman activated the emergency lights on
the squad car. Id. at PageID.428. However, when Reece attempted to
                                      5
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.893   Page 6 of 38




retrieve the footage shortly before the trial, he learned that the police

department recycles the video tapes every six months and therefore any

footage of the incident had been erased. Id. Reece testified that he did not

know the government would need the videotape for trial and that any

failure to obtain the footage before it was erased was simply an

“oversight” on his part; he stated that he did not intentionally fail to

collect the video before it would be erased. Id. at PageID.428-29.

      Petitioner’s girlfriend, who admitted to owning the firearm, Shanna

Allen also testified. She testified that she kept her pink and black Taurus

.40 caliber firearm in a lockbox in her apartment and that the day

Chambers was found with the gun, he had spent time in her apartment.

Id. at PageID.488-90. She also testified to being called out to the squad

car that evening, after Petitioner had been arrested and placed in the
back seat. Allen testified to having a conversation with the officers and

showing them proof that the firearm was hers but could not recall

whether she had a conversation with Chambers. Id. at PageID.491. She

also testified that Petitioner had at one point told her that he had

previously been convicted of a felony. Id. at PageID.493.

      During Petitioner’s presentation of the evidence, trial counsel

called a 911 dispatcher, Carol Jenson, and reviewed with portions of the

911 dispatch records of the call that brought Reece and Hoffman to the

apartment complex. ECF No. 62, PageID.541. Jenson testified that in her
review of the dispatch records, there was no indication that Deputy
                                      6
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.894   Page 7 of 38




Miller—the first deputy who arrived on the scene—made a dispatch in

which he described any suspects before Reece and Hoffman arrived on

scene. Id. at PageID.549, 556 (“Q: it is clear to you that the two men were

stopped before Deputy Dan Miller arrived on the scene, yes? A: Yes,

according to the – the chronology, yes.”).

      Petitioner also called Deputy Miller. Id. at PageID.557. Deputy

Miller testified that he could not remember specific details of the evening,

but based on the dispatch notes he reviewed, between the time he was

dispatched to the apartments at 6:49 p.m. and when he arrived at the

scene at 6:54 p.m., he did not transmit any description of any suspects.

Id. at PageID.561. Deputy Miller testified that the 911 transmissions in

this case could not be found. Id. at PageID.566.

C. Post-Conviction
      Chambers was convicted of being a felon in possession of a firearm

(18 U.S.C. §922(g)(1)) in June of 2014 following a jury trial. The Court

sentenced Chambers to a 21-month prison sentence, which was in the

middle of the recommended guidelines range of 18–24 months. ECF No.

70, PageID.687, 674. Chambers filed a timely notice of appeal on

November 26, 2014, arguing primarily that the Court erred in failing to

grant the motion to suppress. ECF No. 68. The Sixth Circuit held oral

argument on August 6, 2015, and ultimately denied Defendant’s appeal.

ECF No. 71; United States v. Chambers, 638 Fed. App’x 437 (6th Cir.


                                      7
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.895   Page 8 of 38




2015) (unpublished). In the instant petition, Petitioner brings several

claims of ineffective assistance of counsel.

      II. 28 U.S.C. § 2255 Jurisdiction and Statutory Requirements

      Petitioner filed the instant petition on April 20, 2016, roughly three

months before his custodial sentence ended on July 14, 2016, at which

time he began a two-year period of supervised release. ECF No. 83.

Chambers successfully complied with the rules and regulations of

supervised release and was discharged from supervision early on

January 19, 2018. Id. Section 2255 of Title 28 of the United States Code

provides:
     A prisoner in custody under sentence of a court established by
     Act of Congress claiming the right to be released upon the
     ground that the sentence was imposed in violation of the
     Constitution or laws of the United States, or that
     the court was without jurisdiction to impose such sentence, or
     that the sentence was in excess of the maximum authorized
     by law, or is otherwise subject to collateral attack, may move
     the court which imposed the sentence to vacate, set aside or
     correct the sentence.
28 U.S.C. §2255(a). As noted in this section, standing is specifically

limited to those “in custody.” Petitioner has satisfied the “in custody”

requirement because “[w]here a prisoner’s sentence is not fully expired

at the time of filing, but expires during the litigation of the collateral

attack, the proceeding does not become moot.” Hampton v. United States,

191 F.3d 695, 697 (6th Cir. 1999); see also Carafas v. LaVallee, 391 U.S.

234 (1968).


                                      8
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.896   Page 9 of 38




      In considering a motion to modify or vacate his sentence, pursuant

to 28 U.S.C. § 2255, the Court must consider “whether the claimed error

of law was ‘a fundamental defect which inherently results in a complete

miscarriage of justice,’ and whether ‘[i]t . . . . present[s] exceptional

circumstances where the need for the remedy afforded by the writ of

habeas corpus is apparent.’” Davis v. United States, 417 U.S. 333, 346

(1974). While generally, “claims not raised on direct appeal may not be

raised on collateral review,” a petitioner may raise ineffective assistance

of counsel for the first time in a § 2255 motion. Massaro v. United States,

123 S. Ct. 1690, 1693 (2003).

                            III. Discussion
A.    Ineffective assistance of counsel relating to Petitioner’s
      motion to suppress
      Like all of Petitioner’s ineffective assistance of counsel claims,

 Chambers’ assertion that trial counsel was ineffective in litigating his

 motion to suppress must meet the “rigorous standard” of Strickland v.

 Washington. 466 U.S. 668, 687 (1984). The Sixth Amendment to the

 United States Constitution guarantees a criminal defendant the right to

 the effective assistance of counsel. In Strickland v. Washington, 466 U.S.

 668 (1984), the Supreme Court set forth a two-prong test for determining

 whether a habeas petitioner has received ineffective assistance of

 counsel. First, a petitioner must prove that counsel’s performance was

 deficient. This requires a showing that counsel made errors so serious


                                      9
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.897   Page 10 of 38




 that he or she was not functioning as counsel as guaranteed by the Sixth

 Amendment. Strickland, 466 U.S. at 687. Second, the petitioner must

 establish that counsel’s deficient performance prejudiced the defense.

 Prejudice arises when counsel’s errors were so serious that they deprived

 the petitioner of a fair trial or appeal. Id.

       To satisfy the performance prong, a petitioner must identify acts

 that were “outside the wide range of professionally competent

 assistance.” Id. at 690. The reviewing court’s scrutiny of counsel’s

 performance is highly deferential. Id. at 689. There is a strong

 presumption that trial counsel rendered adequate assistance and made

 all significant decisions in the exercise of reasonable professional

 judgment. Id. at 690. The petitioner bears the burden of overcoming the

 presumption that the challenged actions were sound trial strategy.
       As to the prejudice prong, a petitioner must show that “there is a

 reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.” Id. at 694. A

 reasonable probability is one that is sufficient to undermine confidence

 in the outcome of the proceeding. Id. “On balance, the benchmark for

 judging any claim of ineffectiveness must be whether counsel’s conduct

 so undermined the proper functioning of the adversarial process that the

 [proceeding] cannot be relied on as having produced a just result.”

 Strickland, 466 U.S. at 686. “A court need not determine whether
 counsel’s performance was deficient, if it is easier to dispose of an
                                      10
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.898   Page 11 of 38




 ineffectiveness claim on the ground of lack of sufficient prejudice.”

 Crawley v. Curtis, 151 F. Supp. 2d 878, 883 (E.D. Mich. 2001) (citing

 Strickland, 466 U.S. at 697).

       i. Petitioner’s self-incriminating statements

       Petitioner alleges that his statements to the police were obtained in

 violation of Miranda v. Arizona, 384 U.S. 463 (1966), and that his

 attorney’s failure to move to suppress the statements constituted

 ineffective assistance of counsel.

            a. The right to remain silent

       The Fifth Amendment provides that “[n]o person shall be . . .

 compelled in any criminal case to be a witness against himself. . . .” U.S.

 Const. amend V. To protect this right, an individual who
      is taken into custody or otherwise deprived of his freedom by
      the authorities in any significant way and is subjected to
      questioning . . . must be warned prior to any questioning that
      he has the right to remain silent, that anything he says can
      be used against him in a court of law, that he has the right to
      the presence of an attorney, and that if he cannot afford an
      attorney one will be appointed for him prior to any
      questioning if he so desires.
 Miranda, 384 U.S. at 478-79. “A defendant is ‘in custody’ for purposes of
 Miranda when given the circumstances surrounding the defendant’s

 encounter with police, a reasonable person in his shoes would have felt

 that he was not at liberty to terminate the encounter.” United States v.
 Brown, 2016 WL 3055509, at *3 (E.D. Mich. May 31, 2016) (citing

 Yarborough v. Alvarado, 541 U.S. 652, 662 (2004)). “‘Interrogation’ occurs

                                      11
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.899   Page 12 of 38




 whenever police say any words or take any actions that they should know

 are reasonably likely to elicit an incriminating response.” Id. (citing

 Rhode Island v. Innis, 446 U.S. 291, 301-02 (1980)).

       Here, the question is whether defense counsel was ineffective for

 failing to move to suppress Petitioner’s statements to police on the

 grounds that the statements were taken in violation of Miranda and

 Petitioner’s right to remain silent. But it is not the case that defense

 counsel failed to file a motion to suppress. Defense counsel aggressively

 litigated the constitutionality of Petitioner’s stop, presumably with the

 hope that all interactions with the officers occurring after the stop would

 be   suppressed,    including   Petitioner’s   subsequent     incriminating

 statements and the firearm found in Petitioner’s coat pocket. However,

 the Court found that the stop of Petitioner was constitutionally
 permissible because it was supported by reasonable suspicion. The

 question, therefore, is whether it was ineffective for defense counsel to

 fail to move to suppress the statements in the event it was found that the

 stop of Petitioner was constitutional.

       “[F]ailure to file a suppression motion does not constitute per se

 ineffective assistance of counsel.” Kimmelman v. Morrison, 477 U.S. 365,

 384 (1986). The proper standard for defense counsel’s performance is

 “reasonably effective assistance.” Strickland, 466 U.S. at 687. Petitioner

 must show that his attorney’s “representation fell below an objective
 standard of reasonableness.” Id. at 688.
                                      12
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20          PageID.900     Page 13 of 38




              b. Petitioner’s statements

       At trial, Detective Sergeant Brian Reece testified that when he and

 Trooper Hoffman exited their patrol car with guns drawn and began to

 approach Chambers and Collins, Reece specifically asked Chambers if he

 was armed. ECF No. 61, PageID.425.2 He testified that Chambers

 responded he had a gun on his person, and when Reece asked him where

 the gun was, Chambers responded it was in his coat pocket. Id.

       Reece also testified that once Chambers was handcuffed and placed

 in the patrol vehicle, Chambers “made an unsolicited statement” by

 asking Reece a question about the shooting. Further, Reece testified that
 Chambers made the statement that he made a mistake, that he was

 carrying his girlfriend’s gun. Reece testified that he did not ask any

 questions to elicit those responses. ECF No. 61, PageID.427-28.
 Similarly, when Chambers’ girlfriend, Shanna Allen, approached the

 police vehicle, the officers permitted her to speak with Chambers and

 they overheard the voluntary statements between them. Id. at

 PageID.428. These statements included Chambers apologizing to her for

 having her gun, though at trial Allen stated that she did not recall having

 a conversation with Chambers while he was in the squad car, failing to

 corroborate Reece’s account. Id. at PageID.491.


 2This is contrary to the Government’s brief, which states that “[b]oth officers testified
 that Chambers made unsolicited statements, made statements without any questions
 asked of him and ma[de] a statement to his girlfriend in their presence.” ECF No. 81,
 PageID.843.
                                            13
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.901   Page 14 of 38




       Here, Chambers has not shown that the failure to file a motion to

 suppress by trial counsel would have resulted in the suppression of any

 statements and that the result of the proceeding would have been any

 different. First, many of Petitioner’s later statements made to Sergeant

 Reece and to Allen were voluntary, spontaneous declarations that were

 not the product of any direct questioning by the officers. “Voluntary,

 spontaneous declarations are not the product of interrogation.” Brown,

 2016 WL 3055509, at *3 (citing United States v. Murphy, 107 F.3d 1199

 (6th Cir. 1997)). Therefore, these statements would not have been

 suppressed.

       Second, it is likely that Petitioner’s statement that a firearm was

 located in his jacket pocket would not have been suppressed under the

 “public safety” exception to Miranda. United States v. Reese, 509
 Fed.Appx. 494, 501-02 (6th Cir. 2012) (public safety exception applied

 where officers executing arrest warrant of defendant with history of

 narcotics violations and violence asked unMirandized questions about

 whether there were any firearms in the home). “[W]hen officers ask

 ‘questions necessary to secure their own safety or the safety of the public’

 as opposed to ‘questions designed solely to elicit testimonial evidence

 from a suspect,’ they do not need to provide the warnings required by

 Miranda.” United States v. Williams, 483 F.3d 425, 428 (6th Cir. 2007)

 (quoting New York v. Quarles, 467 U.S. 649, 659 (1984)). “The public
 safety exception applies ‘when officers have a reasonable belief based on
                                      14
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.902   Page 15 of 38




 articulable facts that they are in danger.’” Reese, 509 Fed.Appx. at 501

 (quoting United States v. Talley, 275 F.3d 560, 563 (6th Cir. 2001)).

       The Sixth Circuit uses a two-pronged test to evaluate the

 reasonableness of an officer’s belief that he or the public is in danger:
      [A]t a minimum, [the officer] must have reason to believe (1)
      that the defendant might have (or recently have had) a
      weapon, and (2) that someone other than police might gain
      access to the weapon and inflict harm with it. The public
      safety exception is applied if and only if both of those two
      conditions are satisfied and no other context-specific evidence
      rebuts the inference that the officer reasonably could have
      perceived a threat to public safety.
 Id. at 502 (quoting Talley, 275 F.3d at 563) (alterations in original). Here,

 evidence submitted at the suppression hearing and trial demonstrated

 that the officers had reason to believe that Chambers or the person he
 was traveling with might be armed and that either might use the weapon

 having left the scene of a reported shooting.

       The outcome of the case, however, likely would not have been

 different had these exceptions been inapplicable and defense counsel

 successfully suppressed Petitioner’s statements in violation of Miranda.

 Even if Chambers’ statement that he had a gun in his pocket was

 suppressed because the officers failed to give him Miranda warnings, the

 physical fruits of his unwarned statement (i.e., the firearm in his pocket)

 would not have been suppressed. Absent evidence that the statements
 were involuntary or coerced, the fruits of an un-Mirandized statement

 are not suppressed. See United States v. Patane, 542 U.S. 630, 637-38

                                      15
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.903   Page 16 of 38




 (2004) (holding that officer’s failure to give suspect Miranda warnings

 did not require suppression of the physical fruits of the suspect’s

 unwarned but voluntary statements); United States v. Reese, 509

 Fed.Appx. 494, 503 (6th Cir. 2012) (quoting Patane for the proposition

 that “the Miranda rule protects against violations of the Self-

 Incrimination Clause, which, in turn, is not implicated by the

 introduction at trial of physical evidence resulting from voluntary

 statements” and that therefore there is “no reason to apply the ‘fruit of

 the poisonous tree’ doctrine”). And here, Petitioner does not argue, nor

 does the record bear out, any indication that Chambers made involuntary

 or coerced statements under the Fifth Amendment. See Colorado v.

 Connelly, 479 U.S.157, 170 (1986).

       Therefore, even if it could be alleged that Chambers had a
 successful Miranda argument regarding some or all of these statements,

 Chambers cannot show that but for the admission of his self-

 incriminating statements, the outcome would likely have been different.

 See Strickland, 466 U.S. at 687. Indeed, regardless of these statements,

 the jury had ample evidence to find that Chambers possessed the firearm

 that was found on his person, including the testimony of Sergeant Reece,

 Trooper Hoffman, and the owner of the gun, Chambers’ girlfriend Shanna

 Allen. Because Chambers cannot show that any failure to contest the

 admissibility of some or all of his incriminating statements would have


                                      16
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20         PageID.904     Page 17 of 38




 affected the outcome of the trial, Chambers cannot show prejudice, which

 he must do to establish ineffective assistance of counsel.
     ii. Portions of 911 and police dispatch databases
       Second, Chambers argues that his counsel was ineffective in failing

 to argue the suppression of portions of 911 and police dispatch databases.

 To suppress evidence under the Fourth Amendment, a defendant must

 show that he has standing, meaning that he has a property or possessory
 interest in the evidence he seeks to suppress. Rakas v. Illinois, 439 U.S.

 128, 148 (1978). This is because the Fourth Amendment only protects a

 person from the search or seizure of something as to which that
 individual has a reasonable expectation of privacy. Id. Chambers has no

 such reasonable expectation of privacy in 911 and police dispatch reports,

 records, or databases because he can claim no property or possessory
 interest in those records. Given that a motion to suppress the 911 and

 police dispatch databases would not have been granted, it was not

 ineffective for Chambers’ counsel to decline to file such a motion.3 United
 States v. Martin, 45 F.App’x 378, 381 (6th Cir. 2002).

       iii. Destruction of police dash camera video footage

       Petitioner also claims that defense counsel’s failure to make various

 arguments about the destruction of police dash camera video footage




 3 Further, trial counsel effectively used the 911 dispatch records to argue that the
 testifying officers lacked credibility, which was a reasonable tactic seeking to suggest
 there was reasonable doubt. ECF No. 62, PageID.606 (closing argument).
                                           17
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20       PageID.905   Page 18 of 38




 constituted ineffective assistance of counsel. ECF No. 73, PageID.729

 (suppression argument); id. at PageID.734 (Brady argument).

       According to the record, the issue of whether video footage existed

 showing the stop, search and seizure of the firearm was not raised during

 the hearing on Defendant’s motion to suppress. When Sergeant Reece

 and Trooper Hoffman were on the stand, Defense counsel did not inquire

 about whether such video existed.4 And defense counsel’s supplemental
 memo on the motion to suppress filed after the hearing seems to imply

 that no video exists, expressly stating that there was no corroboration of

 Reece and Hoffman’s testimony. ECF No. 46, PageID.182.5 It was not
 until Sergeant Reece testified for the Government at trial that the

 previous existence, and the later destruction, of the dash camera footage

 were discovered.
       At trial, Sergeant Reece testified that there was a camera in the

 patrol vehicle that turns on when emergency lights are engaged. ECF No.

 61, PageID.428. Because emergency lights were activated here, Reece

 testified “there would have been a video of the stop.” Id. When asked if

 he “recently” attempted to retrieve the video, Reece testified that he


 4 The docket is also devoid of any evidence showing that Defense counsel sought the
 preservation or production of any police dash camera video footage prior to trial.
 5 Up through the hearing on Defendant’s motion to suppress, Chambers was

 represented by an attorney with the Federal Defender’s Office. Following the hearing
 and before the supplemental memo was filed, that attorney withdrew as counsel due
 to a breakdown in the attorney-client relationship. Chambers’ trial counsel was
 appointed and was responsible for Chambers’ supplemental memo and all subsequent
 filings and proceedings.
                                         18
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20      PageID.906    Page 19 of 38




 “discovered” that the police department cycles through videotapes every

 six months and did not know that he would need the videotape for trial.6

 Id. Because the videotape had already been cycled out, the video had been

 erased. Id. When questioned, Reece testified the video had been erased

 as an “oversight” and did not do so “intentionally.” Id. at PageID.428-29.

       “Whatever duty the Constitution imposes on the States to preserve

 evidence, that duty must be limited to evidence that might be expected
 to play a significant role in the suspect’s defense. To meet this standard

 of constitutional materiality, evidence must both possess an exculpatory

 value that was apparent before the evidence was destroyed, and be of
 such a nature that the defendant would be unable to obtain comparable

 evidence by other reasonably available means. California v. Trombetta,

 467 U.S. 479, 488-89 (1984) (citing United States v. Agurs, 427 U.S. 97
 109-10 (1976)). In Arizona v. Youngblood, 488 U.S. 51 (1988), the

 Supreme Court “narrowed the Government’s constitutional obligations

 regarding the preservation of evidence.” United States v. Vega, 826 F.3d

 514, 533 (D.C. Cir. 2016). Youngblood held that in cases where the

 exculpatory value of the evidence is unknown, “unless a criminal

 defendant can show bad faith on the part of the police, failure to preserve

 potentially useful evidence does not constitute a denial of due process of



 6 The incident occurred on January 9, 2013, Chambers was indicted on April 3, 2013,
 the hearing on Chambers’ motion to suppress occurred on December 10, 2013, and
 trial began on June 30, 2014.
                                         19
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.907   Page 20 of 38




 law.” 488 U.S. at 58. Youngblood clarified that “the Due Process Clause

 of the Fourteenth Amendment, as interpreted in Brady, makes the good

 or bad faith of the State irrelevant when the State fails to disclose to the

 defendant material exculpatory evidence.” Id. at 57. But if “no more can

 be said” about the evidence “than that it could have been subjected to

 tests, the results of which might have exonerated the defendant,” there

 is no due process violation unless the defendant can demonstrate the

 Government acted with bad faith. Id. at 57-58. Thus, Youngblood clarifies

 Trobetta and holds that a Due Process violation for missing evidence only

 occurs where the missing evidence is exculpatory and material or where

 “the police themselves by their conduct indicate that the evidence could

 form a basis for exonerating the defendant.” Id. at 58.

       In Youngblood the exculpatory value of untested physical evidence
 was unknown to the officers—the officers would not know whether, when

 tested, the physical evidence would prove to be inculpatory or exculpatory

 for the defendant. But here, Sergeant Reece necessarily knew the

 contents of the dash camera video and therefore knew whether the video

 was or was not actually (and not just potentially) exculpatory. He had

 direct knowledge of the video’s materiality.

       “The conspicuous absence of evidence with clearly ‘knowable’

 exculpatory value,” could point to Reece’s bad faith if in fact the video

 was exculpatory rather than inculpatory. Vega, 826 F.3d at 534. And the
 Government’s failure to retain video—video “for which the inculpatory or
                                      20
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.908   Page 21 of 38




 exculpatory value seems obvious—is troubling.” United States v. Vega,

 826 F.3d 514, 534 (D.C. Cir. 2016). And it certainly raises an inference of

 negligence, possibly even gross negligence, on part of Sergeant Reece. But

 gross negligence is insufficient under Youngblood. United States v.

 Turner, 287 Fed.Appx. 426, 432 (6th Cir. 2008) (citing United States v.

 Wright, 260 F.3d 568, 571 (6th Cir. 2001)) (“A showing that the

 government was negligent, even grossly negligent, is insufficient to

 establish bad faith.”). Therefore, any Youngblood challenge likely would

 not have been successful.

       And consequently, the fact that defense counsel failed to move to

 dismiss, to move for an adverse jury instruction, or move for other

 sanctions based on spoliation of video evidence once its destruction was

 revealed mid-trial was not ineffective. Indeed, as mentioned, the record
 shows that defense counsel successfully used the disappearance of the

 police dash camera footage to undermine the credibility of the testifying

 officers, in an attempt to raise a reasonable doubt. ECF No. 61,

 PageID.477-78 (cross examination of ATF agent Harry Powers); ECF No.

 62, PageID.606 (closing argument). And certainly, an attorney could

 choose not to request video footage of an incident and not call attention

 to its absence when the government fails to preserve it. As Strickland

 commands, “a court must indulge a strong presumption that counsel’s

 conduct falls within the wide range of reasonable professional
 assistance.” Strickland, 466 U.S. at 689. Because “[t]here are countless
                                      21
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20        PageID.909    Page 22 of 38




 ways to provide effective assistance in any case,” id., Strickland places

 the burden on Petitioner to prove otherwise. And here, where the video

 is certainly material and relevant because it would show the incident at

 issue, it is not certainly exculpatory, but instead “potentially useful

 evidence.” Youngblood, 488 U.S. at 58. Chambers has not shown that

 trial counsel’s performance was “outside the wide range of professionally

 competent assistance” because a Youngblood challenge likely would not

 have been successful. Strickland, 466 U.S. at 690. This claim fails.

 B.    Ineffective assistance of counsel for failing to file a
       requested speedy trial motion
       Chambers also alleges that his statutory and constitutional speedy

 trial rights were violated and that trial counsel was ineffective for failing

 to file a requested speedy trial motion.7

       i. Speedy Trial Act

       The Speedy Trial Act “requires dismissal of a criminal case, with or

 without prejudice, if the defendant is not tried seventy days after his

 indictment or the date he first appears in court, whichever date last


 7 This claim appears to be copied and pasted from another petitioner’s motion. It
 contends that the Government’s delay before Petitioner’s “second trial” impaired his
 defense by “causing oppressive pretrial incarceration, anxiety and concern, and
 overwhelming prejudice to Petitioner.” ECF No. 73, PageID.732. Chambers did not
 have two trials and he was actually on pretrial release until he was sentenced. He
 appeared in federal court on July 24, 2013 and was temporarily detained until July
 26, 2013, when he was released on bond. ECF No. 7, Order of Temporary Detention;
 ECF No. 9, Order Setting Conditions of Bond. Although this claim contends that
 Petitioner suffered “oppressive pretrial incarceration,” he was only held for two days
 in pretrial detention.
                                          22
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.910   Page 23 of 38




 occurs.” United States v. Robertson, 260 F.3d 500, 502-03 (6th Cir. 2001)

 (quoting United States v. Jenkins, 92 F.3d 430, 438 (6th Cir. 1996)). Here,

 the government’s speedy trial clock started to run on July 24, 2013, the

 date Petitioner was arrested and first appeared in court. EF Nos. 5-6.

 Various events, however, can stop the running of the Speedy Trial Act’s

 seventy-day time period, including “delay for consideration of motions,

 pretrial proceedings, competency examinations, and other procedural

 matters.” United States v. Marks, 209 F.3d 577, 586 (6th Cir. 2000) (citing

 18 U.S.C. § 3161(h)). With these rules in mind, and with July 24, 2013,

 as our starting date, to determine whether the Speedy Trial Act was

 satisfied, the Court considers the following procedural timeline:


       July 24, 2013: Petitioner’s initial appearance

       July 26, 2013: Petitioner’s arraignment

       August 26, 2013: Stipulation and order to adjourn dates and
       to exclude time under Speedy Trial Act from September 16,
       2013 to December 5, 2013.

       October 14, 2013: Petitioner files motion to suppress

       December 10, 2013: Hearing on Petitioner’s motion to
       suppress

       January 27, 2014: Petitioner files motion for withdrawal of
       attorney

       February 4, 2014: District court grants Petitioner’s motion for
       withdrawal of attorney

                                      23
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20    PageID.911   Page 24 of 38




       April 7, 2014: District court denies Petitioner’s motion to
       suppress after hearing and supplemental briefing

       April 8, 2014: Stipulation and order to adjourn dates and to
       exclude time under Speedy Trial Act from April 7, 2014 to
       June 30, 2014

       June 23, 2014: Pretrial conference

       June 30, 2014: First day of Petitioner’s trial
       The speedy trial period began running on July 24, 2013. From July

 24, 2013 to July 26, 2013, Petitioner was in initial appearances and

 arraignment, which are excluded from the 70-day clock. From July 26,
 2013 to September 16, 2013, when the parties agreed to a stipulated

 order to exclude time under the Speedy Trial Act, 51 of the Government’s

 70 days elapsed. Pursuant to the stipulation and order entered on August
 26, 2013, all time between September 16, 2013 and December 5, 2013 was

 excluded from the 70-day time period. Further, when Defendant filed his

 motion to suppress on October 10, 2013, the speedy trial clock paused
 until its resolution on April 7, 2014. On April 8, 2014, the parties again

 stipulated to excludable time under the Speedy Trial Act until June 30,

 2014, the day trial began. No additional, non-excludable time elapsed

 before trial began. Therefore, only 51 days of non-excludable time ran on

 Petitioner’s speedy trial clock for purposes of the Speedy Trial Act, well

 below the 70-day time period. Consequently, no Speedy Trial Act

 violation occurred. Because defense counsel has no duty to bring a legally

                                      24
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.912   Page 25 of 38




 baseless claim, Martin, 45 F.App’x at 381, counsel here was not

 ineffective in failing to file a statutory speedy trial motion.

       ii. Constitutional

       “The Supreme Court has specified four factors for evaluating a

 Sixth Amendment speedy-trial claim: (1) length of delay, (2) the reason

 for the delay, (3) the defendant’s assertions of his right, and (4) prejudice

 to the defendant.” United States v. Young, 657 F.3d 408, 414 (6th Cir.

 2011) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)). “None of the

 factors is ‘a necessary or sufficient condition to the finding of a

 deprivation of the right of speedy trial,’ but the factors are related and

 ‘must be considered with such other circumstances as may be relevant’

 in ‘a difficult and sensitive balancing process.’” Id. at 414 (quoting Barker,

 407 U.S. at 533). The first Barker factor—length of delay—“serves as a
 threshold or a ‘triggering mechanism’ for a speedy-trial analysis” and is

 measured from “the earlier of the date of arrest or the date of indictment.”

 Id. The Court need not consider the other Barker factors unless there has

 been an “uncommonly long” delay. Id. The Sixth Circuit has held that “a

 delay of more than one year is presumptively prejudicial and triggers

 application of the remaining three factors.” Id.

       Here, the length is measured from the date of Petitioner’s

 indictment on April 3, 2013, which predated Petitioner’s arrest on July

 24, 2013. ECF Nos. 3-5. Chambers was convicted on July 1, 2014. ECF
 No. 54. “[I]n calculating the length of delay, only those periods of delay
                                      25
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.913   Page 26 of 38




 attributable to the government or the court are relevant to [the

 defendant’s] constitutional claim.” United States v. Howard, 218 F.3d

 556, 564 (6th Cir. 2000) (citing Barker, 407 U.S. at 529) (“We hardly need

 add that if delay is attributable to the defendant, then his waiver may be

 given effect under standard waiver doctrine.”); see also United States v.

 White, 985 F.2d 271, 275 (6th Cir. 1993) (excluding from the time counted

 towards a Sixth Amendment violation the time during which the

 defendant “expressly participated in the delay.”). In this case, Petitioner

 stipulated to two delays in the proceedings; one from September 16, 2013

 to December 5, 2013 (ECF No. 14), the second from April 7, 2014 to June

 30, 2014 (ECF No. 49). Petitioner also sought withdrawal of trial counsel

 during the litigation of his motion to suppress, further contributing to

 any delay. Given these excusable periods, any delay in Petitioner’s
 speedy trial rights not attributable to him was under one year and

 therefore   was   not   presumptively     prejudicial    under     the   Sixth

 Amendment. See Young, 657 F.3d at 414; United States v. White, 985 F.2d

 271, 275 (6th Cir. 1993) (six-and-one-half-month delay was not

 excessive); United States v. Holyfield, 802 F.2d 846 (6th Cir. 1986) (five

 month delay was constitutionally permissible). Therefore, Petitioner

 cannot overcome the threshold Barker factor.

       Petitioner also asserts that a preaccusation delay occurred and

 amounted to a due process violation. ECF No. 73, PageID.730. This
 requires a showing that the Government not only delayed indictment but
                                      26
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20     PageID.914   Page 27 of 38




 did so intentionally to gain tactical advantage or harass the defendant

 and that delay resulted in actual and substantial prejudice. United States

 v. Gouvela, 467 U.S. 180, 192 (1984) (nineteen months between

 commission of crime and return of indictment). But Chambers has not

 argued how he was prejudiced by any delay in the four months between

 the January 2013 incident and April 2013 indictment.

       In sum, because Chambers did not experience a delay of more than

 one year and can articulate no prejudice, no constitutional speedy trial

 violation occurred. As defense counsel has no duty to bring a legally

 baseless claim, Martin, 45 F.App’x at 381, counsel here was not

 ineffective in failing to file a speedy trial motion.


 C.    Ineffective assistance of counsel for failing to raise a Brady
       violation allegation against the prosecution
       Related to his motion to suppress argument, Chambers alleges his

 counsel was ineffective in failing to raise a Brady violation allegation
 against the Government for failing to preserve the dash camera footage

 in the squad car. However, as explained above, there is no evidence in

 the record that the erasure of the dash camera footage was the result of

 bad faith or that the footage contained exculpatory evidence. Indeed,

 Petitioner does not argue that the dash camera footage would show that

 Petitioner did not possess the firearm found in his coat pocket.
 Accordingly, because Chambers’ Brady violation claim related to the


                                       27
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.915   Page 28 of 38




 destruction of the dash camera footage is would not have succeeded, it

 was not ineffective for defense counsel to fail to bring a Brady claim.

 Martin, 45 F.App’x at 381.

 D.    Ineffective assistance of counsel for failing to argue
       prosecutorial misconduct
       Chambers     additionally   makes     allegations    of   prosecutorial

 misconduct related to the constitutionality of the stop and search of

 Petitioner. “To assess prosecutorial misconduct, we first determine
 whether the prosecutor’s conduct was improper, and if so, whether the

 improprieties were flagrant.” United States v. McAllister, 693 F.3d 572,

 585 (6th Cir. 2012). “To determine flagrancy, we consider: (1) whether the

 statements tended to mislead the jury or prejudice the defendant; (2)

 whether the statements were isolated or among a series of improper

 statements; (3) whether the statements were deliberately or accidentally
 before the jury; and (4) the total strength of the evidence against the

 accused.” United States v. Tarwater, 308 F.3d 494, 501 (6th Cir. 2002).

       Here, Petitioner contends that the prosecutor knowingly permitted

 Sergeant Reece and Trooper Hoffman to lie on the stand because the

 investigatory stop of Chambers was not supported by reasonable

 suspicion. ECF No. 73, PageID.738-42. In doing so, Chambers attempts

 to relitigate the constitutionality of his stop and seizure. This issue was

 decided in the Court’s order denying his motion to suppress and affirmed

 by the Sixth Circuit. See ECF Nos. 48, 71. Chambers cannot relitigate it

                                      28
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.916   Page 29 of 38




 here because an argument previously addressed and rejected on direct

 appeal may not be relitigated through a § 2255 motion, absent

 exceptional circumstances such as an intervening change in the law.

 Dupont v. United States, 76 F.3d 108, 110 (6th Cir. 1996). This includes

 issues raised in a motion to suppress. Kelly v. United States, 977 F.2d 581

 (6th Cir.1992) (unpublished) (“The remainder of Kelly's arguments on

 appeal attempt to relitigate the issues involved in his motion to suppress

 evidence. The issues were raised and answered on direct appeal. Kelly is

 not now entitled to relitigate those issues in a motion to vacate sentence

 under 28 U.S.C. § 2255. A federal prisoner may not relitigate in a § 2255

 motion to vacate sentence claims that were raised and considered on

 direct appeal.”). The Court will not disturb its—and the Sixth Circuit’s—

 holdings on the constitutionality of Petitioner’s stop and seizure. This
 claim fails.

 E.    Grand jury decision to indict

       Chambers further argues his counsel was ineffective in failing to

 challenge the indictment because the prosecutor impermissibly used

 Petitioner’s self-incriminating statements to indict. ECF No. 73,

 PageID.743-44. First, Petitioner’s self-incriminating statements were

 properly presented to the Grand Jury, regardless of their admissibility at

 trial. In re Grand Jury Investigation, 696 F.2d 449, 450 (6th Cir. 1982)

 (citing United States v. Calandra, 414 U.S. 338 (1974)); see also Bracy v.
 United States, 435 U.S. 1301, 1302 (1978). Additionally, as “[d]ismissal
                                      29
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.917   Page 30 of 38




 of a grand jury indictment is appropriate only where a defendant can

 establish a long-standing pattern of prosecutorial misconduct before a

 grand jury and actual prejudice,” Chambers’ claim fails. United States v.

 Griffith, 756 F.2d 1244, 1249 (6th Cir. 1985). The record is devoid of any

 evidence of a long-standing pattern of misconduct and defense counsel

 could not have shown this. Given that this claim was meritless, it was

 not ineffective for defense counsel to fail to bring it. See Martin, 45

 F.App’x at 381.
 F.   Ineffective assistance of counsel for failing to file a motion
      to dismiss
       Chambers argues counsel was ineffective in failing to file a motion

 to dismiss on the basis that Petitioner’s prior conviction from 1990 had
 been completed and therefore could no longer serve as a predicate offense

 under 18 U.S.C. § 992(g). ECF No. 73, PageID.745-46.

       “The federal felon-in-possession statute involves a two-part inquiry:

 (1) if a convicted felon’s civil rights have been restored under state law,

 he shall no longer be considered a felon for purposes of § 922(g) except (2)

 if, pursuant to the ‘unless clause’ of § 921(a)(20), the felon remains

 prohibited from firearms possession.” United States v. Campbell. 256

 F.3d 381, 391-92 (6th Cir. 2001), abrogated on other grounds by Begay v.

 United States, 553 U.S. 137 (2008). The Sixth Circuit has determined

 that, under Michigan law, “essentially all of a former felon’s civil rights,

 including the right to vote, hold public office, and sit on a jury, are


                                      30
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.918   Page 31 of 38




 restored under Michigan law upon the former felon’s release from

 custody.” Id. at 391 (citing Hampton v. United States, 191 F.3d 695, 702

 (6th Cir. 1999)).

       In 1992, the Michigan Legislature amended M.C.L. § 28.422 and

 enacted § 750.244f, which states that “for all but certain specified

 felonies, the waiting period is three years after the payment of all fines

 and the expiration of all periods of incarceration, probation and parole.”

 United States v. Cooper, No. 08-20464, 2012 WL 12706, at *4 (E.D. Mich.

 Jan. 4, 2012) (citing § 750.224f(1)). “However, with regard to the so-called

 ‘specified felonies,’ the Michigan Legislature increased the waiting period

 to five years and included a requirement that the ‘person’s right to

 possess, use, transport, sell, purchase, carry, shop, receive, or distribute

 a firearm has been restored pursuant to [M.C.L. § 28.424].’” Id. (quoting
 § 750.224f(2)). “Section 28.424, in turn, describes the process whereby an

 individual who had been prohibited from possessing a firearm may

 submit an application to the concealed weapons licensing board for the

 restoration of this right.” Id.

       Chambers was convicted of possession of a controlled substance

 (less than 50 grams) in 1990. ECF No. 3 (Indictment). This is a “specified

 felony” within the meaning of § 750.224f. See Mich. Comp. Laws §

 750.224f(6)(ii) (specified felonies include those for which an “element of

 that felony is the unlawful manufacture, possession, importation,
 exportation, distribution, or dispensing of a controlled substance”).
                                      31
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.919   Page 32 of 38




 Chambers does not argue that he ever applied to, or was approved by, the

 concealed weapons licensing board after his release from prison.

 Therefore, under § 750.224f(2), the restoration of his civil rights upon

 release from prison expressly excludes the right to possess firearms

 pursuant to the ‘unless clause’ of 18 U.S.C. § 920(a)(2), and his prior

 offense constitutes an applicable predicate offense under 18 U.S.C. §

 992(g).

       Nor is this a violation of the ex post facto clause. See Cooper, 2012

 WL 12706, at *5 (citing United States v. Haire, 89 Fed.Appx. 551 (6th Cir.

 2004) (unpublished) (conviction under § 992(g) did not violate ex post

 facto clause when change in state law, which occurred subsequent to

 defendant’s prior conviction and release from prison, permanently

 prohibited him from possessing firearms because state statute and §
 992(g) were enacted prior to relevant offense conduct; namely, possessing

 a firearm)). Here, as in Cooper and Haire, Chambers’ offense conduct in

 2013 occurred well after the enactment of § 922(g) and § 750.224f.

 Therefore, the application of these two statutes to his 2013 conduct does

 not present any ex post facto issues. United States v. Clark, No. 05-80810,

 2006 WL 2033981, at *3 *E.D. Mich. July 18, 2006) (“[T]he 1992

 modifications of the Michigan law on felon in possession of a firearm do

 not create an Ex Post Facto violation as to [the defendant] because the

 state’s predominant interest in [Mich. Comp. Laws] § 750.224f was not to
 punish but to protect the public.”).
                                        32
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.920   Page 33 of 38




       In sum, because Petitioner’s claim that he could not be convicted of

 felon in possession of a firearm lacks merit, it was not ineffective for

 defense counsel to fail to bring it. See Martin, 45 F.App’x at 381.


 G.    Ineffective assistance of appellate counsel for failing to
       raise these issues on direct appeal
       Petitioner additionally argues that his appellate counsel was

 ineffective in failing to raise these ineffective assistance of counsel claims

 on direct appeal. ECF No. 73, PageID.747-48. But the Sixth Circuit has
 held that “a defendant may not raise a claim for ineffective assistance of

 counsel on direct appeal.” Rather, a defendant should raise such claims

 in a post-conviction proceeding under 28 U.S.C. § 2255, as Petitioner has
 done here. Id. Consequently, it was not ineffective for Petitioner’s

 appellate counsel to fail to raise ineffectiveness claims on direct appeal.

 Further, as already explained, Petitioner’s claims are meritless; because
 defense counsel has no duty to bring a legally baseless claim, Martin, 45

 F.App’x at 381, appellate counsel here was not ineffective in failing to

 argue ineffective trial counsel.


 H.    General ineffective assistance of counsel

       The final section of Petitioner’s § 2255 motion makes a general
 ineffective assistance of counsel argument, asserting that the cumulative

 effect of trial counsel errors amount to a Due Process violation. ECF No.

 73, PageID.749-51. However, as the Court has already concluded,

                                      33
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20        PageID.921    Page 34 of 38




 Petitioner’s trial counsel was not ineffective in raising any of the alleged

 errors described above. And the Court additionally concludes no

 cumulative error resulted.

 I.    Supplemental pleading

       After filing his motion to vacate his sentence, but before this Court

 issued any opinion on the motion, Petitioner filed a motion to amend and

 supplement his § 2255 pleading alleging that recent Supreme Court

 precedent caused an intervening change in the law, obligating the Court

 to vacate his conviction. See ECF No. 85.8 Traditionally, such an inquiry

 implicates Teague v. Lane and the question of whether a “new rule” of

 federal constitutional law may be applied retroactively to petitioners

 seeking collateral review of their convictions. 489 U.S. 288, 310-11 (1989).

 However, the Court need not engage in a Teague analysis where, as here,
 it is clear that the precedent on which Petitioner relies is not at all

 relevant to Petitioner’s claims.

       i. Class v. United States
       First, Petitioner argues that the Supreme Court’s decision in Class

 v. United States, 583 U.S. ---, 138 S. Ct. 798 (2018), made it such that this

 Court lacked jurisdiction over the case to render a judgment. ECF No. 85,



 8 Because this motion to supplement was filed before the Court issued its opinion on
 Petitioner’s motion to vacate, the Court will not treat ECF No. 85 as a second or
 successive § 2255 motion requiring transfer to the Sixth Circuit pursuant to 28 U.S.C.
 § 1631. See United States v. Dorsey, No. 15-20336, 2020 WL 887907 at *1 (E.D. Mich.
 Feb. 24, 2020) (citing In re Sims, 111 F.3d 45, 47 (6th Cir. 1997)).
                                          34
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.922   Page 35 of 38




 PageID.866-72. Class, however, is not applicable to Petitioner. In Class,

 the Supreme Court held that when a defendant enters a negotiated guilty

 plea, the guilty plea alone does not bar her from challenging the

 constitutionality of the statute of conviction. 138 S. Ct. at 805. Petitioner

 did not enter a guilty plea and therefore Class is inapplicable to him.

       Within this argument, Petitioner also argues that there was

 insufficient evidence that his possession of the firearm affected interstate

 commerce. But at trial, the Government proffered testimony that the

 firearm was manufactured in Brazil, imported to Florida, and later

 purchased by Ms. Allen. ECF No. 61, PageID.475. This is sufficient

 evidence that the firearm affected interstate commerce. See United States

 v. Murphy, 107 F.3d 1199, 1211 (6th Cir. 1997) (quoting United States v.

 Vincent, 20 F.3d 229, 236 (6th Cir. 1994)) (“[P]roof that a firearm was
 manufactured outside the state in which the possession occurred is

 sufficient to support a finding that the possession was in or affected

 interstate commerce.”).

       Finally, Petitioner rehashes and reargues arguments raised in his

 initial § 2255 motion, such as whether the officers lacked reasonable

 suspicion to stop and frisk him, counsel’s failure to file a motion to

 dismiss the indictment, and the use of Petitioner’s prior felony conviction

 as a predicate offense for his felon gun possession conviction. For the

 reasons already articulated above, these claims fail.


                                      35
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20     PageID.923   Page 36 of 38




       ii. McCoy v. Louisiana

       Second, Petitioner argues the Supreme Court’s decision in McCoy

 v. Louisiana, --- U.S. ---, 138 S. Ct. 1500 (2018) is applicable to his case

 and creates a reasonable probability that the outcome would have been

 different. ECF No. 85, PageID.873-76. As with Class, this is not the case.

 In McCoy, the Supreme Court held that it was impermissible for defense

 counsel to concede a defendant’s guilt during the guilt phase of a two-

 phase death penalty trial over the express wishes of the defendant. 138

 S. Ct. at 1508. This was based on the understanding while “[t]rial

 management is the lawyer’s province,” including decisions as to “what

 arguments to pursue, what evidentiary objections to raise, and what

 agreements to conclude regarding the admission of evidence,” a criminal

 defendant is entitled to “[a]utonomy to decide that the objective of the
 defense is to assert innocence” and to “insist on maintaining her

 innocence at the guilt phase of a capital trial.” Id.

       Here, Petitioner contends that his trial counsel conceded his guilt

 over his express wishes. Specifically, that counsel conceded the firearm

 affected interstate commerce and that counsel conceded Petitioner had a

 prior felony conviction. Petitioner references Exhibit A, which includes

 excerpts of Petitioner’s trial transcripts, in support. ECF No. 85,

 PageID.873. But a review of Exhibit A, and the trial record as a whole,

 does not reveal any such concession. Despite the language in Exhibit A,
 Petitioner did not concede the existence of the prior felony conviction at
                                      36
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.924   Page 37 of 38




 trial, and the Government was forced to prove it. ECF No. 62,

 PageID.519-536 (direct examination of Government’s opinion witness in

 fingerprint comparison identification, Phillip Thick). And as explained

 above, the Government proved that the firearm had affected interstate

 commerce, as it was manufactured in Brazil, imported to Florida, and

 purchased by Ms. Allen in Michigan.

       Further, Petitioner cites no case suggesting McCoy may be

 implicated where counsel for defendant in a non-capital case concedes an

 element of a crime. And courts have held otherwise. See Christensen v.

 United States, No. CR-14-08164, 2020 WL 1672771, at *5 (D. Ariz. Apr.

 6, 2020) (collecting cases). In sum, even assuming it would survive a

 Teague analysis, McCoy is inapplicable to Petitioner.

       iii. Rosales-Mireles v. United States
       Third, Petitioner argues the Supreme Court’s decision in Rosales-

 Mireles v. United States, --- U.S. ---, 138 S. Ct. 1897 (2018) is applicable

 to his case. He states that Rosales-Mireles applies because at trial, the

 Government failed to carry its burden of proof that the firearm Petitioner

 possessed affected interstate commerce. Not only is this merely a

 rehashing of arguments already made and addressed above, Rosales-

 Mireles does not address this issue in any way, as Rosales-Mireles dealt

 with the miscalculation of a Sentencing Guidelines range. Id. at 1907-08.

 For the reasons articulated above, this claim fails.


                                      37
Case 4:13-cr-20254-TGB-MJH ECF No. 86 filed 05/18/20   PageID.925   Page 38 of 38




                                 IV. Conclusion

       Accordingly, for the reasons stated above, the Court GRANTS

 Defendant-Petitioner’s Motion to Amend and Supplement his § 2255

 Pleading (ECF No. 85) and DENIES Defendant-Petitioner’s Motion

 Under § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

 Federal Custody (ECF No. 73).


       DATED: May 18, 2020.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      38
